Citation Nr: 0028015	
Decision Date: 10/24/00    Archive Date: 11/01/00

DOCKET NO.  97-17 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for claimed disability 
manifested by leg pain and shin splints.  

2.  Entitlement to service connection for claimed disability 
manifested by multiple joint pain of the hands, wrists and 
knees.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from February 1978 to 
October 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision of the RO.  



FINDINGS OF FACT

1.  The claim of service connection for leg pain and shin 
splints is plausible and capable of substantiation.  

2.  The claim of service connection for multiple joint pain 
of the hands, wrists and knees is plausible and capable of 
substantiation.  



CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a disability manifested by 
leg pain and shin splints.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a disability manifested by 
multiple joint pain of the hands, wrists and knees.  38 
U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a).  Only when that initial burden has been met does the 
duty of the Secretary to assist such a claimant in developing 
the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  

It has also held that where a determinative issue involves a 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of: (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A careful review of the service medical records shows that 
the veteran had inservice treatment for complaints of leg 
pain and shin splints, as well as for complaints of joint 
pain involving the hands, wrists and knees.  

The submitted post-service medical records also document 
continued complaints of ongoing pain since separation from 
service.  

While the evidence includes a report of a VA medical 
examination performed shortly after service in April 1996, 
this evaluation did not fully address the question of current 
disability presented in this case in the Board's opinion.  

Inasmuch as the post-service medical records tend to suggest 
that veteran may have current disability due to service, the 
Board finds that the veteran's claims of service connection 
are well grounded.  



ORDER

As the claim of service connection for disability manifested 
by leg pain and shin splints is well grounded, the appeal is 
allowed to this extent, subject to further action as 
discussed hereinbelow.  

As the claim of service connection for disability manifested 
by multiple joint pain of the hands, wrists and knees is well 
grounded, the appeal is allowed to this extent, subject to 
further action as discussed hereinbelow.  





REMAND

The Board finds that since the veteran has submitted well-
grounded claims, VA's duty to assist requires that she be 
afforded an examination to determine whether there is a 
relationship between the claimed disorders and the symptoms 
treated during service.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Any pertinent treatment records also should 
be obtained for the purpose of review in connection with the 
examination.  

On VA examination, the examiner should identify the presence 
of current disability related to the claimed leg pain and 
shin splints, as well as any disability involving the hands, 
wrists and knees, including any related arthritic or 
degenerative joint changes.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for the 
claimed leg pain and shin splints and 
joint pain of the hands, wrists and 
knees.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  Then, the RO should arrange for a VA 
examination to determine the nature and 
extent of any disability attributed to 
the claimed leg pain and shin splints and 
joint pain involving the hands, wrists 
and knees.  The claims folder must be 
available to, and reviewed by, the 
examiner prior to the requested study.  
All indicated testing should be done in 
this regard.  The examiner should elicit 
from the veteran and record a full 
medical history referable to the claimed 
conditions.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to the likelihood that the 
veteran has current disability manifested 
by leg pain and shin splints and joint 
pain involving the hands, wrist and 
knees.  A complete rationale must be 
provided for any opinion expressed.  The 
examiner's report should be associated 
with the claims folder.  

3.  After undertaking any additional 
necessary development, the RO should 
conduct a de novo review of the veteran's 
claims.  Due consideration should be 
given to all pertinent laws and 
regulations.  If any benefit sought on 
appeal is not granted, the veteran and 
her representative should be issued an 
appropriate Supplemental Statement of the 
Case and given a reasonable opportunity 
to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 



